COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Albert Dewayne Beasley v. The State of Texas

Appellate case number:    01-11-00987-CR

Trial court case number: 10-CR-2663

Trial court:              56th District Court, Galveston County, Texas


       It is ordered that the motion for en banc reconsideration is denied.


       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually      Acting for the Court


The en banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Sharp, Massengale, Brown, and Huddle.

Date: February 26, 2013